EXHIBIT 99.2 Amended and Restated Independent Contractor Agreement 1.Parties This Amended and Restated Independent Contractor Agreement ("Agreement") is between China Tel Group, Inc. ("ChinaTel") and Reginald A. Howell ("Independent Contractor"). 2.Term of this Agreement The term of this Agreement shall be effective as of August 1, 2009 and shall expire July 31, 2011 ("Term"). 3.Services to be Performed by Independent Contractor Independent Contractor shall perform consulting services (“Services”) of the following general description as an independent contractor to ChinaTel acting during the entire Term of this Agreement.The Services include, but are not limited to: (i) review and assist in the preparation of ChinaTel budgets, pro-forma financials and business plans; (ii) assist ChinaTel with the development and execution of its business strategy; (v) introduce ChinaTel to needed professionals in the United States, South America, Asia, and other markets in order for ChinaTel to advance its business objectives; (vi) consult with ChinaTel on strategic alliances and/or acquisitions; (vii) engage such other persons and professionals as consultants deemed necessary to carry out Independent Contractor’s functions under this Agreement; (viii) arrange for meetings with professional firms, as necessary; and (ix) advise ChinaTel on all matters dealing with its core business. 4.Payment ChinaTel shall pay Independent Contractor for the Services described above for a fixed fee of 1,000,000 shares of ChinaTel's Series A common stock issued as S-8 stock ("Independent Contractor Fee"), which amount is in addition to 1,500,000 shares paid to Independent Contractor under the original independent contractor agreement between the partiesThe Independent Contractor Fee shall be paid as soon as is practical following the parties’ execution of this Agreement. 5.State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services.This includes income, Social Security, Medicare and self-employment taxes. Independent Contractor shall also pay all unemployment contributions related to the performance of the Services.Independent Contractor shall defend and indemnify ChinaTel with regard to any such payments. 6.Fringe Benefits Independent Contractor shall not be eligible to receive any employee benefits from ChinaTel, including, but notlimited to, medical, dental, vision, long-term disability, accidental death and dismemberment, flexible spending account, mental health services, family and medical care leave benefits, vacation benefits and participation in any ChinaTel 401 (k) plan. 7.Independent Contractor Status The parties intend Independent Contractor to act as an independent contractor in the performance of the Services. Independent Contractor shall have the right to control and determine the methods and means of performing the Services.
